Citation Nr: 0005648	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
either on a direct basis or as secondary to service-connected 
sarcoidosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic prostatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied the above claims.

With respect to his claim for service connection for a liver 
condition, the veteran has variously alleged either that this 
condition has resulted from his service-connected sarcoidosis 
or that it is directly related to symptoms he experienced 
during service.  The 1995 rating decisions on appeal 
adjudicated this claim on a secondary basis only, but the 
1997 Hearing Officer's decision adjudicated the claim on both 
a direct and secondary basis.  The issue on appeal has been 
characterized as shown above to more accurately reflect the 
veteran's contentions.  Since the RO considered this claim on 
both a direct and secondary basis, there is no prejudice to 
the veteran if the Board also does so.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The 1995 rating decisions also denied service connection for 
a skin condition and intestinal problems.  The veteran 
indicated at his hearing in May 1996 that he wished to 
withdraw these issues from his appeal.  An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.  See 38 C.F.R. § 20.204 (1999).  The veteran's 
withdrawal of these issues from appeal was reduced to writing 
when the hearing was transcribed.  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  
Therefore, these issues are not before the Board.

In October 1998, the Board remanded this case to provide the 
veteran a hearing in accordance with his request.  In January 
2000, a hearing was held before the undersigned, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  There is no evidence showing the development of cirrhosis 
during active service or within the year after the veteran's 
separation from service.

2.  There is no medical evidence of a nexus, or link, between 
any of the veteran's current liver disorders and any disease 
or injury during service or his service-connected 
sarcoidosis, and the claim for service connection is not 
plausible.

3.  In a January 1975 rating decision, the RO denied, on the 
merits, service connection for chronic prostatitis.  The 
veteran was notified of that decision in January 1975 and did 
not appeal. 

4.  None of the evidence received since 1975 in support of 
the veteran's attempt to reopen his claim for service 
connection for chronic prostatitis is material.


CONCLUSIONS OF LAW

1.  The claim for service connection for a liver condition, 
either on a direct basis or as secondary to service-connected 
sarcoidosis, is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The January 1975 rating decision that denied service 
connection for chronic prostatitis is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.301(a) (1999).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for chronic 
prostatitis is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at personal hearings in 
1996 and 2000; private medical records from Parkway Medical 
Center, West Paces Medical Center, Southwest Hospital & 
Medical Center, and St. Joseph Hospital; VA records for 
treatment and hospitalization between 1995 and 1996; and 
reports of VA examinations conducted in 1970, 1974, 1995, 
1997, and 1998.  The evidence pertinent to each issue is 
discussed below.

A.  Service connection for liver condition

1.  Direct basis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for cirrhosis 
of the liver may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The veteran is not entitled to presumptive service connection 
for cirrhosis of the liver.  The medical evidence does not 
show that this condition was manifested within the first year 
after his separation from active service.  The veteran does 
not contend that a diagnosis of cirrhosis was rendered within 
the first post-service year, and his service medical records 
indicate that this was first diagnosed approximately 25 years 
after his separation from service. 

The medical evidence shows that the veteran currently has 
liver disorders such as cirrhosis and hepatitis C.  His 
service medical records do not show that he experienced any 
liver-related problems during service.  The veteran testified 
that he experienced symptoms such as night sweats, chills, 
and high fevers during service, which he argues were the same 
symptoms he later had when diagnosed with these liver 
disorders.  Although the veteran is not competent to render 
an opinion that the inservice symptoms were manifestations of 
liver disease, he is competent to state that he experienced 
such symptoms during service.  His statements are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

However, even if the Board were to conclude that there is 
sufficient evidence of incurrence of a disease or injury 
during service, this claim is still not well grounded.  There 
is no medical evidence of a nexus, or link, between any 
inservice disease or injury and any post-service liver 
disorder.  VA records for hospitalization in October 1995 
showed a reported history by the veteran that his first 
episode of hepatitis was in August 1964 (i.e., during 
service).  There is no support for that contention in the 
record.  The service medical records do not show diagnosis of 
a chronic liver disorder.  Also, the report of the 1970 VA 
examination indicated that the liver was not enlarged, and 
the veteran denied having any fevers.

The medical evidence shows that the veteran was diagnosed 
with hepatitis C in 1993 and with cirrhosis in 1995.  It was 
noted in 1987 that the veteran's fever of unknown origin 
could represent hepatitis.  Therefore, the earliest possible 
indication that the veteran had liver disease was in 1987, 20 
years after his separation from service.  At no time has a 
medical professional indicated that any of the veteran's 
post-service liver disorders is in any manner related to his 
military service, including the reported fevers, or that any 
disorder began during service.  In fact, the medical evidence 
specifically refutes such a contention.  The veteran has a 
long history of polysubstance abuse, including intravenous 
drug use.  The records from West Paces indicate that he has 
shared needles with individuals known to have hepatitis.  
Medical professionals have concluded that:  (a) the veteran 
has alcoholic liver disease, see West Paces Medical Center 
records; and (b) that the veteran has cirrhosis due to 
hepatitis C, see 1996 liver biopsy.  To summarize, no 
physician has ever stated that any of the veteran's liver 
disorders are related to his military service.

The veteran has made statements suggesting that he has had 
liver-related symptomatology since his military service.  He 
is certainly competent to report experiencing symptoms such 
as night sweats, fevers, etc.  Even accepting his statements 
as representative of continuity of symptomatology, there is 
no competent medical opinion of record showing that any 
current liver disorder is related to any prior symptoms he 
may have experienced.  Cf. Savage, 10 Vet. App. at 497. 

The only evidence linking the veteran's current liver 
disorders to his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that this claim is 
not well grounded.

2.  Secondary basis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claim for secondary service connection for a 
liver condition is not well grounded because there is no 
medical evidence showing that a connection or relationship 
between the service-connected sarcoidosis and any diagnosed 
liver disorder is plausible.  It is true, as the veteran 
argues, that sarcoidosis is a systemic disease that can 
affect the liver.  However, at no time has a medical 
professional indicated that the veteran's service-connected 
sarcoidosis has manifested itself as liver disease.  Despite 
knowing that the veteran had a history of sarcoidosis, no 
medical professional has suggested that this condition in any 
manner caused or aggravated the veteran's current liver 
disorders.  Rather, as discussed above, his hepatitis C and 
cirrhosis have resulted from prior polysubstance abuse.  His 
service medical records show that the sarcoidosis affected 
his lungs and skin, with no indication of abnormal liver 
functioning.  

The only evidence linking the veteran's liver conditions to 
his service-connected disability consists of his current 
statements.  As indicated above, even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical causation.  Without competent medical 
evidence establishing that there is a plausible relationship 
between the current liver disorders and the service-connected 
sarcoidosis, the claim for service connection on a secondary 
basis is not well grounded.  See Jones, 7 Vet. App. at 137.

3.  Conclusion

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating any current liver 
disorder with his period of service.  He did allege that his 
VA doctors felt his liver disease was secondary to 
sarcoidosis.  However, all VA treatment records have been 
obtained, and they contain no such opinion.  Furthermore, the 
veteran testified that he had obtained all available post-
service treatment records; other records have been destroyed 
and/or prior physicians are deceased.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for a liver condition is plausible, the claim must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.

B.  Service connection for chronic prostatitis

The veteran initially filed a claim for service connection 
for this condition in 1974.  His service medical records did 
not show treatment specifically for a prostate condition.  He 
was, however, treated for other genitourinary disorders 
including urethritis, urinary tract infections, and 
epididymitis secondary to gonorrhea; congenital phimosis that 
was corrected by circumcision; and balanitis xerotica 
obliterans and urethral meatal stenosis that was corrected by 
urethral meatotomy and cystourethroscopy.  Upon VA 
examination in December 1974, a diagnosis of chronic 
prostatitis was rendered. 

In a January 1975 rating decision, the RO denied entitlement 
to service connection for chronic prostatitis, finding that 
the evidence did not show that the claimed condition was 
incurred in or aggravated by the veteran's military service.  
A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the January 1975 decision and of 
appellate rights and procedures, was issued in January 1975.  
The veteran did not appeal that decision, therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991).

In May 1995, the veteran again filed a claim for service 
connection for chronic prostatitis.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decisions on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

The evidence received subsequent to January 1975 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since January 1975, the 
following evidence has been received:  (1) the veteran's 
contentions, including those raised at personal hearings in 
1996 and 2000; (2) private medical records from Parkway 
Medical Center, West Paces Medical Center, Southwest Hospital 
& Medical Center, and St. Joseph Hospital; (3) VA records for 
treatment and hospitalization between 1995 and 1996; and (4) 
reports of VA examinations conducted in 1995, 1997, and 1998.

To the extent that the veteran contends that he has chronic 
prostatitis as a result of his military service, this 
evidence is not new.  Prior to 1975, he had made statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the January 1975 rating decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since 1975 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has not submitted 
material evidence concerning this claim.  Some of the new 
medical evidence does show treatment for chronic prostatitis.  
Although such records are relevant, in that they show 
treatment for the claimed condition, they are not 
significant.  The fact that the veteran currently has chronic 
prostatitis is not material in this case, because there are 
no medical opinions indicating that this condition is related 
to a disease or injury incurred during service.  The recent 
treatment alone, then, is not so significant that it requires 
reopening of this claim.  This evidence is not significant by 
itself, since it merely reflects diagnosis of chronic 
prostatitis without relating it to the veteran's service in 
any manner.  This evidence is also not significant when 
considered in conjunction with the evidence previously of 
record, since the prior evidence showed (a) no diagnosis of a 
chronic prostate condition during service, as opposed to 
other genitourinary disorders; (b) no abnormalities of the 
genitourinary system upon VA examination in 1970; and (c) no 
evidence of prostate problems until seven years after the 
veteran's separation from service.  The veteran's contentions 
that he has chronic prostatitis as a result of his military 
service are neither material nor competent evidence.

The veteran has also claimed continuity of symptomatology in 
that he claims that he had problems with his bladder during 
service and that these problems have continued ever since.  
He is certainly competent to report experiencing such 
symptoms.  However, the medical records do not support his 
contentions.  The earliest treatment for prostatitis was in 
1974, and the veteran did not allege continuity of 
symptomatology at that time.  This diagnosis was 
approximately seven years after the veteran's separation from 
service, and there is no evidence of treatment for prostate 
symptoms in the interim.  The next treatment for prostatitis 
shown in the record was in 1981, and, at that time, the 
veteran indicated that he had experienced such symptoms since 
1970 (i.e., post-service).  Again, there is no evidence of 
treatment for prostate symptoms in the interim (i.e., between 
1974 and 1981).  The next treatment for prostatitis shown in 
the record was in 1995.  Therefore, nexus is not shown by 
post-service continuity of symptoms.  The post-service 
complaints of prostate symptoms are too remote from each 
other to support a finding that they represent continuity of 
symptomatology.  Furthermore, the veteran's allegations as to 
continuity of symptomatology, standing alone, are not 
plausible, in light of the absence of continuous 
symptomatology in the medical evidence of record that dates 
from 1970.  See McManaway v. West, 13 Vet. App. 60, 66-67 
(1999).  For example, records from Parkway Medical Center 
contain an express denial of any bladder problems.  This 
means that the "new" allegations of continuity of 
symptomatology are not so significant that they require 
reopening this claim.  

The basis of the denial of this claim in 1975 was that there 
was no evidence showing that the veteran's post-service 
chronic prostatitis was incurred in or aggravated by his 
military service.  There remains a lack of such evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to January 1975 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for chronic prostatitis.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

Entitlement to service connection for a liver condition, on 
both a direct basis and as secondary to service-connected 
sarcoidosis, is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for chronic prostatitis, the 
claim is not reopened, and the appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



